LUKOWSKY, Justice,
dissenting.
The record establishes that the trial judge was made aware of the following facts either before or during trial.
1. Dunn was arrested at Western State Mental Hospital while attempting to obtain medication.
2. Dunn had been diagnosed a psychotic, schizophrenic, paranoid type, chronic, permanent as early as 1939.
3. On a number of occasions Dunn had been adjudged to be legally and psychiat-rically insane.
4. Dunn was receiving social security benefits as a result of his mental illness.
5. Dunn maintained he was being fraudulently persecuted in “kangaroo” courts as a result of a conspiracy involving the chief *656of police, the federal government and others.
6. Dunn was taking medication and claimed he did not know where he was half the time.
7. Dunn stated he functioned very badly when his “cycle . . . hits” and experienced intermittent prolonged amnesia.
8. Dunn asserted box cars talked to him both informatively and sensibly.
In Via v. Commonwealth, Ky., 522 S.W.2d 848 (1975) we held that a hearing is required sua sponte whenever the record reflects reasonable grounds to believe the defendant is not mentally competent to stand trial. The appellate review of a failure to provide a hearing on competence to stand trial is comprehensive. It is not limited by either the abuse of discretion or clearly erroneous standard. The question to be answered by the appellate court is whether a reasonable judge, situated as was the trial judge whose failure to conduct an eviden-tiary hearing is being reviewed, should have experienced doubt with respect to the defendant’s competency to stand trial. DeKaplany v. Enomoto, C.A.9th, 540 F.2d 975, 983 (1976).
That my colleagues are able to ignore the enumerated facts and answer this question in the negative astonishes me. I think an affirmative answer is not only indicated but compelled. Albeit that the record may reflect facts tending to establish Dunn’s mental competency and that they might warrant such a finding, the necessity of a hearing is not eliminated. Via, supra at 850. The distasteful answer may not be avoided by the application of the convenient rationalization that Dunn was crazy like a fox.
The odor of the case is further fouled by another unfortunate development. The trial court appointed counsel for Dunn. He requested that this appointment be vacated and that other counsel be appointed for him because the original appointee was eighty-six years of age, hard of hearing and had recently represented his former wife in their divorce case. The trial court denied the request.
When the case was called for trial Dunn announced that he was rejecting his appointed counsel and would represent himself. The trial court acquiesced in this action by directing counsel to sit at Dunn’s table and give him such advice as he desired. The trial court did not conduct a hearing to determine Dunn’s mental competency to waive counsel or warn him of the dangers and disadvantages of self representation. Dunn proceeded to try his case.
Westbrook v. Arizona, 384 U.S. 150, 86 S.Ct. 1320, 16 L.Ed.2d 429 (1966), stands for the proposition that when the mental competency of a defendant becomes suspect he is entitled to a separate hearing, independent of the issue of competency to stand trial, on his competency to waive his constitutional right to representation by counsel and conduct his own defense. State v. Westbrook, 90 Ariz. 30, 406 P.2d 388 (1965), reversed, 101 Ariz. 206, 417 P.2d 530 (1966); United States ex rel. Martinez v. Thomas, C.A.2d, 526 F.2d 750, 754 (1975). Faretta v. California, 422 U.S. 802, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975) requires that before a defendant is allowed to proceed pro se he be made aware of the dangers and disadvantages of self representation, so that the record will establish that he knows what he is doing and that his choice is made with his eyes wide open. Neither constitutional requirement was met here. This renders the conviction as hollow as termite-infested wood. State v. Bauer, Minn., 245 N.W.2d 848, 858-860 (1976).
I would reverse the judgment and remand the case to the trial court for further proceedings consistent with Hayden v. Commonwealth, Ky., 563 S.W.2d 720, 723 (1978) and State v. Westbrook, 101 Ariz. 206, 417 P.2d 530 (1966).
I am authorized to state that PALMORE, C. J., and REED, J., join in this dissent.